COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:       Hassell Construction Co., Inc., derivatively by and through its
                           shareholder, Royce Hassell, R. Hassell & Company, Inc., and R.
                           Hassell Builders, Inc. v. Springwoods Realty Company, Springwoods
                           Realty, Inc., Harris County Improvement District #18, Walter P.
                           Moore & Associates, Inc. d/b/a Walter P. Moore and Costello, Inc.

Appellate case number:     01-17-00822-CV

Trial court case number: 2016-85276

Trial court:               333rd District Court of Harris County

        Appellants Hassell Construction Co., Inc., derivatively by and through its shareholder,
Royce Hassell, R. Hassell & Company, Inc., and R. Hassell Builders, Inc. filed an “Unopposed
Motion to Withdraw and Substitute Counsel,” requesting that Andrew Parma and the law firm of
Barry Conge Harris LLP be allowed to withdraw as counsel for appellants and that Silvia T.
Hassell be substituted in their stead as appellants’ counsel. The motion is granted. See TEX. R.
APP. P. 6.1(b), 6.5(d).

        The Clerk of this Court is directed to substitute Silvia T. Hassell as counsel for appellants
on the docket of this Court.

       It is so ORDERED.

Judge’s signature: /s/ Veronica Rivas-Molloy
                   Acting individually


Date: July 15, 2021